FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-35515

               Plaintiff-counter-defendant -     D.C. No. 4:09-cv-00038-LRS
Appellee,

  v.                                             MEMORANDUM *

LONNIE G. VERNON; KAREN L.
VERNON,

             Defendants-counter-
claimants-plaintiffs - Appellants.



                    Appeal from the United States District Court
                             for the District of Alaska
                     Lonny R. Suko, District Judge, Presiding

                            Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Lonnie G. Vernon and Karen L. Vernon appeal pro se from the district

court’s summary judgment in the government’s action to reduce unpaid tax


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assessments to judgment and to foreclose on federal tax liens on the Vernons’

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Stead v. United States, 419 F.3d 944, 947 n.3 (9th Cir. 2005). We affirm.

      The district court properly granted summary judgment because the Vernons

failed to establish a genuine dispute of material fact as to whether the

government’s assessments and all required notices were properly made. See

Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993) (“Form 4340 is probative

evidence in and of itself and, in the absence of contrary evidence, is sufficient to

establish that notices and assessments were properly made.” (alteration, citation,

and internal quotation marks omitted)). Accordingly, the district court properly

concluded that the Vernons’ property could be sold to satisfy their tax debt. See 26

U.S.C. § 7403(a).

      The Vernons’ contentions that the government lacks the authority to

assess or collect taxes and their contentions concerning discovery are unpersuasive.

      AFFIRMED.




                                           2                                    11-35515